Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 11/20/2020.
Claims 1-15 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 58 in FIG. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer program product (cited on claim 15) that does not have a physical or tangible form, such as a computer program per se (often referred to as "software per se"). Please see MPEP 2106.03. It is noted that in paragraphs [0045] and [0046] of the specification defines what the computer program product is.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 9, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shammaa et al. (NPL, “Creeping Contours: A Multilabel Image Segmentation Method for Extracting Boundary Surfaces of Parts in Volumetric Images”) (hereafter, "Shammaa") in view of Rees (U.S. Patent No. 7,421,125) and further in view of WIEMKER et al. (U.S. Publication No. 2020/0320705) (hereafter, "WIEMKER").
Regarding claim 1, Shammaa teaches Computer-implemented method for segmenting measurement data from a measurement of an object, wherein the object has at least one material transition region (4 Application and Results in page 4, We propose two patterns for the initial contour definition, each of which is suitable for a wide variety of applications, including 2D, 3D, multimaterial, or single-material image segmentation), wherein the measurement data are used to generate a digital object representation having the at least one material transition region (4.1 Creeping Contours in 2D Images in page 4, Figure 6 shows the results of applying creeping contours to segment the human brain in a crosssection magnetic resonance imaging (MRI) image into two segments—the brain and the background. The results show a high level of efficiency in obtaining the details of the brain surface while preventing leakage between different segments), wherein the digital object representation has a multiplicity of spatially resolved image information items relating to the object (3.1 Evolution of a Single Creeping Contour in page 2, All pixels satisfying the condition of having a value of the normalized gradient and curvature less than the preset threshold will be added to R, and C is updated for the new boundary pixels. An example of one iteration of a creeping contour using pseudovalues to illustrate the process in a discrete space is shown in Fig. 2), wherein the method has the following steps of: determining the measurement data (4.1 Creeping Contours in 2D Images in page 4, Although our method was originally aimed at segmenting CT data and generating boundary surfaces of segmented objects, we also applied creeping contours to segmenting natural images, as shown in Fig. 8), adapting an extent of each homogeneous region until at least one border region of each homogeneous region is arranged at an expected position of a material transition region (3.1 Evolution of a Single Creeping Contour in page 2, the contour tries to expand over the spatial space by enlarging its curvature radius, which keeps the shape of the contour as compact as possible; 3.2 Evolution of Multiple Creeping Contours  in page 3, Using gradient and curvature in parallel to define the shape of a segment contour makes the algorithm flexible when dealing either with segmentation of multimaterial data (where the gradient term will strongly influence the boundary definition of each material segment); 5.1 Creeping Isocontours in 3D Images in page 6, modifying the creeping contour approach to cope with isovalues will result in segments that enable the generation of high-quality boundary surfaces. This is easily achieved by limiting the growth of a creeping contour to within the range of a material’s CT values, i.e., to prevent it from passing over an isovalue between two neighboring materials, by assuming that the isocontour of a segment is the outer extent to which the creeping contour of that segment can grow. As the ranges of the isovalues of multimaterials should overlap (e.g., in a histogram of CT data, the average CT value of a mid-density material lies between the CT values of higher- and lower-density materials, and its CT value range partially overlaps with theirs), this ensures that no gaps are generated between segments); segmenting the digital object representation on the basis of the adapted homogeneous regions (5.3 Results of Creeping Isocontours in 3D Images in page 7, Figure 11 shows the boundary surface results for a volumetric model of motorbike engine parts using creeping isocontours for segmentation into three materials–steel (St), aluminum (Al), and the air background (air)).
Shammaa does not expressly teach wherein the measurement data have at least one small structure having an extent which is less than a predefined extent; determining at least two homogeneous regions in the measurement data and/or in the digital object representation, wherein at least one of the at least two homogeneous regions has a small structure; analysing a local similarity of the multiplicity of spatially resolved image information items.
However, Rees teaches determining at least two homogeneous regions in the measurement data and/or in the digital object representation (Line 44-49 in Col 14, An advantage of our invention is that the strongly homogeneous information may be used to extract visual information for use in drawing operations. A strongly homogeneous region is likely to contain a visually representative portion of the segment or image, and is less likely to contain artifacts and leakage from other segments; Line 10-12 in Col 14, the strongly homogeneous region or regions within the area of interest are utilized to derive image measures; Line 30-34 in Col 21, The homogeneity measure is distinct, as it applies both the image measures and an evaluation of local similarity as anatomic action. Segmentation can then take place by evaluating if local areas share good homogeneity results. If desired, multiple measures can still be combined), wherein at least one of the at least two homogeneous regions has a small structure (Line 52-54 & 56-58 in Col 4, When a dominant homogeneous region is found over a wide area at a coarse scale, finer Scale identified regions may overlap it … as fine scale segments will have been detected using overall sample areas that take up a smaller proportion of the image space); analysing a local similarity of the multiplicity of spatially resolved image information items (Line 26-31 in Col 18, A difference measure is a calculation used to measure the degree of similarity between two sets of data … measures such as chi-squared or mean squared difference are applied. The resulting difference measure for two nearby areas of the bitmap area characterize how similar any resulting image measures are).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Shammaa to incorporate the step/system of determining the homogeneous regions in the representative portion of the image, having homogeneous regions containing a finer scale identified regions and calculating the similarity for two nearby areas taught by Rees.
The suggestion/motivation for doing so would have been to improve segmentation by creating sharper borders and boundaries of the object (Line 22-25 in Col 3, allows the measure to be applied closer to the edge of an image region, resulting in improved definition of the resulting boundaries and better characterization of small regions; Line 43-44 in Col 3, This creates sharper borders and improved segmentation). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of Shammaa and Rees does not expressly teaches wherein the measurement data have at least one small structure having an extent which is less than a predefined extent.
However, WIEMKER teaches wherein the measurement data have at least one small structure having an extent which is less than a predefined extent ([0056] structures having a two-dimensional cross section with an area size being lower than a predefined upper area size limit can be selected).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Shammaa and Rees to incorporate the step/system of selecting structures having an area size being lower than a predefined upper area size limit taught by WIEMKER.
The suggestion/motivation for doing so would have been to improve the image quality ([0020] as a deviation measure between the determined signal values and noise values and the reference signal values and noise values the size of the area above the second manifold defined by the reference values and/or the size of the area below this second manifold can be used for determining the image quality. By using the size of this area, which can comprise several separate subareas, the determination of the image quality can be further improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Shammaa with Rees and WIEMKER to obtain the invention as specified in claim 1.
Regarding claim 2, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Shammaa teaches characterized in that the at least one material transition region is a multi-material transition region (4.1 Creeping Contours in 2D Images in page 4, Fig. 5 shows the results of applying creeping contours to segment a cross-section CT image of a human tooth into three materials starting from user-defined seeds).
Regarding claim 3, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Shammaa teaches predefined materials are assigned to the at least two homogeneous regions (4.1 Creeping Contours in 2D Images in page 4, Fig. 5 shows the results of applying creeping contours to segment a cross-section CT image of a human tooth into three materials starting from user-defined seeds and after application of restricted region growing; FIG 5. Shows predefined materials like background, dentine and enamel are assigned to homogeneous regions).
Shammaa does not expressly teach characterized in that, after the step of determining at least two homogeneous regions in the measurement data and/or in the digital object representation, wherein at least one of the at least two homogeneous regions has a small structure.
However, Rees teaches characterized in that, after the step of determining at least two homogeneous regions in the measurement data and/or in the digital object representation (Line 44-49 in Col 14, An advantage of our invention is that the strongly homogeneous information may be used to extract visual information for use in drawing operations. A strongly homogeneous region is likely to contain a visually representative portion of the segment or image, and is less likely to contain artifacts and leakage from other segments; Line 10-12 in Col 14, the strongly homogeneous region or regions within the area of interest are utilized to derive image measures), wherein at least one of the at least two homogeneous regions has a small structure (Line 52-54 in Col 4, When a dominant homogeneous region is found over a wide area at a coarse scale, finer Scale identified regions may overlap it).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Shammaa to incorporate the step/system of determining the homogeneous regions in the representative portion of the image and having homogeneous regions containing a finer scale identified regions taught by Rees.
The suggestion/motivation for doing so would have been to improve segmentation by creating sharper borders and boundaries of the object (Line 22-25 in Col 3, allows the measure to be applied closer to the edge of an image region, resulting in improved definition of the resulting boundaries and better characterization of small regions; Line 43-44 in Col 3, This creates sharper borders and improved segmentation). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Shammaa with Rees to obtain the invention as specified in claim 3.
Regarding claim 4, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 3 above. Shammaa teaches characterized in that a predefined material is assigned to one of the at least two homogeneous regions on the basis of a topology of the one of the at least two homogeneous regions (4.1 Creeping Contours in 2D Images in page 4, Fig. 5 shows the results of applying creeping contours to segment a cross-section CT image of a human tooth into three materials starting from user-defined seeds and after application of restricted region growing; FIG 5. Shows predefined materials like background, dentine and enamel are assigned to homogeneous regions) if it is determined in at least one of the steps of the method that this at least one homogeneous region has an extent which is less than the predefined extent (3.1 Evolution of a Single Creeping Contour in page 2, The idea behind this equation is that a creeping contour evolves in areas where the image gradient is small and slows down around edges in the image; 5.1 Creeping Isocontours in 3D Images in page 5& 6, surfaces that are very close in shape to isosurfaces that can be generated using the threshold values of the component materials).
Regarding claim 5, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Rees teaches characterized in that the analysing of the local similarity is based on a change sequence of the multiplicity of spatially resolved image information items and/or a local variance of the multiplicity of spatially resolved image information items (Line 26-31 in Col 18, A difference measure is a calculation used to measure the degree of similarity between two sets of data ... measures such as chi squared or mean squared difference are applied. The resulting difference measure for two nearby areas of the bitmap area characterize how similar any resulting image measures are; Line 33-38 in Col 4, By using a combination of the homogeneity strength within a contiguous image area and the size of that area the invention can automatically determine from multiple potentially competing results that which is the best scale to use).
Regarding claim 9, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Rees teaches characterized in that the step of determining at least two homogeneous regions has the following substep of: capturing multiple edges between the at least two homogeneous regions (Line 65-67 in Col 5 & Line 1-8 in Col 6, Image segmentation algorithms have the goal of partitioning an image into regions that are usually non-overlapping ...they fall into primary categories of thresolding/clustering, edge detection ... Edges are roughly continuous thin portions of an image that exhibit some peak discrepancy between image pixels on either side of the boundary).
Regarding claim 10, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. WIEMKER teaches characterized in that the method has the following further step of: determining a desired image information item from at least one homogeneous region if it is determined in at least one of the steps of the method that this at least one homogeneous region has an extent which is less than a predefined region extent ([0056] The pulmonary image providing unit 2 can be adapted to provide the pulmonary image by identifying a lung volume in a provided overall thoracic computed tomography volume image and by segmenting the identified lung volume out of the overall thoracic computed tomography volume image, in order to provide a pulmonary image which substantially only includes the lung volume and not parts outside of the lung volume. The segmentation of the lung vessels in the respective pulmonary image can be regarded as being an automatic detection of image structures in the respective pulmonary image conformant with the lung vessels, wherein this segmentation procedure can use known segmentation techniques like a connected component analysis for a multitude of Hounsfield thresholds and wherein from the resulting structures, structures having a two-dimensional cross section with an area size being lower than a predefined upper area size limit can be selected).
Regarding claim 15, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Rees teaches Computer program product having instructions which can be executed on a computer and, when executed on a computer, cause the computer to carry out the method (Line 45-49 in Col 16, The present invention generally involves the analysis of digital image data. It is helpful to provide a brief discussion of the pertinent computer environment. FIG. 1 is a generalized block diagram of an appropriate computer system 20, which includes a CPU/memory unit 21 that generally comprises a microprocessor, related logic circuitry, and memory circuits).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shammaa et al. (NPL, “Creeping Contours: A Multilabel Image Segmentation Method for Extracting Boundary Surfaces of Parts in Volumetric Images”) (hereafter, "Shammaa") in view of Rees (U.S. Patent No. 7,421,125) and further in view of WIEMKER et al. (U.S. Publication No. 2020/0320705) (hereafter, "WIEMKER") and Viti et al. (U.S. Publication No. 2021/0110533) (hereafter, "Viti").
Regarding claim 7, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Shammaa teaches the method has the following step of: creating a label field which defines the homogeneous regions by means of spatially resolved label values in the measurement data and/or the digital object representation (3.2 Evolution of Multiple Creeping Contours in page 2 & 3, Each region is given a label m ϵ [0,n], where n is the maximum number of properties for segment classification (e.g., the number of different materials, number of parts, etc.), label 0 is reserved for the background, and each pixel in the region of label m is given the same label).
Shammaa does not expressly teach characterized in that, after the step of determining at least two homogeneous regions in the measurement data and/or in the digital object representation, wherein at least one of the at least two homogeneous regions has a small structure, wherein a spatial resolution of the label field is higher than a spatial resolution of the measurement data.
However, Rees teaches characterized in that, after the step of determining at least two homogeneous regions in the measurement data and/or in the digital object representation (Line 44-49 in Col 14, An advantage of our invention is that the strongly homogeneous information may be used to extract visual information for use in drawing operations. A strongly homogeneous region is likely to contain a visually representative portion of the segment or image, and is less likely to contain artifacts and leakage from other segments; Line 10-12 in Col 14, the strongly homogeneous region or regions within the area of interest are utilized to derive image measures; Line 30-34 in Col 21, The homogeneity measure is distinct, as it applies both the image measures and an evaluation of local similarity as anatomic action. Segmentation can then take place by evaluating if local areas share good homogeneity results. If desired, multiple measures can still be combined), wherein at least one of the at least two homogeneous regions has a small structure (Line 52-54 in Col 4, When a dominant homogeneous region is found over a wide area at a coarse scale, finer Scale identified regions may overlap it).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Shammaa to incorporate the step/system of determining the homogeneous regions in the representative portion of the image and having homogeneous regions containing a finer scale identified regions taught by Rees.
The suggestion/motivation for doing so would have been to improve segmentation by creating sharper borders and boundaries of the object (Line 22-25 in Col 3, allows the measure to be applied closer to the edge of an image region, resulting in improved definition of the resulting boundaries and better characterization of small regions; Line 43-44 in Col 3, This creates sharper borders and improved segmentation). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. 
The combination of Shammaa and Rees does not expressly teaches wherein a spatial resolution of the label field is higher than a spatial resolution of the measurement data.
However, Viti teaches wherein a spatial resolution of the label field is higher than a spatial resolution of the measurement data ([0046] the ground truth multi-label segmentation maps comprise higher spatial resolution than the corresponding input CCTA images … thereby enabling training of a deep neural network to produce multi-label segmentation maps of a higher spatial resolution than the native resolution of the input CCTA images).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Shammaa and Rees to incorporate the step/system of having multi-label segmentation maps comprising higher spatial resolution than measurement images taught by Viti.
The suggestion/motivation for doing so would have been to improve the accuracy for detecting the object ([0002] exploring techniques for rapidly and accurately detecting coronary lesions using CCTA images, and determining a type/severity of the detected lesions, is generally desired). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Shammaa with Rees and Viti to obtain the invention as specified in claim 7.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shammaa et al. (NPL, “Creeping Contours: A Multilabel Image Segmentation Method for Extracting Boundary Surfaces of Parts in Volumetric Images”) (hereafter, "Shammaa") in view of Rees (U.S. Patent No. 7,421,125) and further in view of WIEMKER et al. (U.S. Publication No. 2020/0320705) (hereafter, "WIEMKER") and Budach et al. (U.S. Publication No. 2020/0004138) (hereafter, "Budach").
Regarding claim 11, the combination of Shammaa with Rees and WIEMKER teaches all the limitations of claim 1 above. Shammaa teaches characterized in that, after the step of segmenting the digital object representation (5.3 Results of Creeping Isocontours in 3D Images in page 7, Figure 11 shows the boundary surface results for a volumetric model of motorbike engine parts using creeping isocontours for segmentation into three materials–steel (St), aluminum (Al), and the air background (air)).
Shammaa does not expressly teach the method also has the following step of: analysing the image information relating to the determined border regions in order to identify defective sections of the material transition regions in the determined border regions; and correcting the defective sections of the material transition regions of the determined border regions.
However, Budach teaches the method also has the following step of: analysing the image information relating to the determined border regions in order to identify defective sections of the material transition regions in the determined border regions ([0093] In the example of FIG. 2, an electron beam scans a region 250 (i.e. the image field indicated in FIG. 2 or the indicated image region) around the defective location 230 to obtain measurement data for the defect 240 ... the electron beam produces a light boundary 260 along the boundaries of the pattern elements 220 and the defective location 230; [0091] The method discussed can be used to analyze defective locations 230 of any material composition and contour); and correcting the defective sections of the material transition regions of the determined border regions ([0106] correcting the contour of the defective location 230; [0110] The corrected reference image 800 corresponds to the reference image 400 in FIG. 4 which has been corrected with a local correction value that is assigned to the defective location 230).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Shammaa to incorporate the step/system of analyzing defective locations of any material composition to obtain measurement data for the defect and correcting the contour of the defective location taught by Budach.
The suggestion/motivation for doing so would have been to improve the accuracy for the analysis of defective region ([0014] the analysis of defects can be performed with greater accuracy; [0043] the correspondence of measurement data of a defective region and the corrected reference data generated for the defective region can be improved). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Shammaa with Budach to obtain the invention as specified in claim 11.
Allowable Subject Matter
Claims 6, 8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669            
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669